I115th CONGRESS1st SessionH. R. 394IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2017Ms. Jenkins of Kansas (for herself and Mr. Kind) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to repeal the amendments made by the Patient Protection and Affordable Care Act which disqualify expenses for over-the-counter drugs under health savings accounts and health flexible spending arrangements. 
1.Short titleThis Act may be cited as the Restoring Access to Medication Act of 2017. 2.Repeal of disqualification of expenses for over-the-counter drugs under certain accounts and arrangements (a)HSAsSection 223(d)(2)(A) of the Internal Revenue Code of 1986 is amended by striking the last sentence. 
(b)Archer MSAsSection 220(d)(2)(A) of such Code is amended by striking the last sentence. (c)Health flexible spending arrangements and health reimbursement arrangementsSection 106 of such Code is amended by striking subsection (f). 
(d)Effective dateThe amendments made by this section shall apply to expenses incurred after December 31, 2016. 